PER CURIAM:
Theodore Justice appeals the district court’s order dismissing his complaint raising claims under the Individuals with Disabilities Education Act, Section 504 of the Rehabilitation Act, 42 U.S.C. §§ 1983, 1985(2) (2012) and the United States Constitution. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Justice v. Farley, No. 5:13—cv-00343-D, 2014 WL 229127 (E.D.N.C. Jan. 21, 2014). We grant leave to proceed in forma pauperis. We-dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.